EXHIBIT 21 Subsidiaries of the Registrant State or Jurisdiction of Name Incorporation CAFMC, LLC Delaware C.S.A.C., Inc. Delaware C.S.F., Corp. Delaware C.S.I.C., Inc. Delaware Catalog Fulfillment Co, Inc. Arizona Catalog Receivables, LLC Delaware Catalog Seller, LLC Delaware Catherines C.S.A.C., Inc. Delaware Catherines C.S.I.C., Inc. Delaware Catherines Direct, LLC Delaware Catherines of California, Inc. California Catherines of Nevada, Inc. Nevada Catherines of Pennsylvania, Inc. Tennessee Catherines Partners-Washington, G.P. Washington Catherines Partners-Indiana, L.L.P. Indiana Catherines Stores Corporation Tennessee Catherines Stores of Indiana, Inc. Indiana Catherines Stores of Texas, Inc. Texas Catherines Woman Delaware, Inc. Delaware Catherines Woman Michigan, Inc. Michigan Catherines, Inc. Delaware CCTM, Inc. Delaware Charm-Fin Stores, Inc. Delaware Charming Direct, Inc. Delaware Charming J V, Inc. Delaware Charming Shoppes Interactive, Inc. Delaware Charming Shoppes of Delaware, Inc. Pennsylvania Charming Shoppes Outlet Stores, LLC Delaware Charming Shoppes Receivables Corp. Delaware Charming Shoppes Seller, Inc. Delaware Charming Shoppes Street, Inc. Delaware Charming Shoppes Voucher Receivables, Inc. Delaware Chestnut Acquisition Sub, Inc. Delaware Crosstown Traders, Inc. Delaware CS Insurance Ltd. Bermuda CS Investment Company Delaware CSD Acquisition Corp. Delaware CSGC, Inc. Ohio CSI Charities, Inc. Pennsylvania CSI Industries, Inc. Delaware CSIM, Inc. Delaware CSPE, LLC Pennsylvania Ericool Co. Ltd. Hong Kong Evatone Trading Ltd. Hong Kong Fashion Bug of California, Inc. California Fashion Bug Direct, LLC Delaware Fashion Service Corp. Delaware Fashion Service Fulfillment Corporation Delaware FB Apparel, Inc. Indiana FB Clothing, Inc. Indiana FB Distro, Inc. Indiana FB Distro Distribution Center, LLC Delaware FBFMC, LLC Delaware Fashion Bug Retail Companies, Inc. Delaware Figi’s Business Services, Inc. Wisconsin Figi’s Gifts, Inc. Wisconsin Figi’s, Inc. Wisconsin Figi’s Mail Order Gifts, Inc. Wisconsin FSHC, Inc. Delaware Home ETC, Inc. Delaware KAFCO Development Co., Inc. Pennsylvania Kirkstone Ltd. Hong Kong KS Investments Ltd. Bermuda Lane Bryant Direct, LLC Delaware Lane Bryant of Pennsylvania, Inc. Pennsylvania Lane Bryant Purchasing Corp. Ohio Lane Bryant, Inc. Delaware Lane Bryant Woman Catalog, Inc. Delaware LBFMC, LLC Delaware LB International Licensing, Inc. Delaware Modern Woman Holdings, Inc. Delaware Modern Woman Specialty, Inc. California Outlet Division Management Co., Inc. Delaware Outlet Division Store Co., Inc. Delaware Petite Sophisticate, Inc. Delaware Petite Sophisticate Management Co., Inc. Delaware PSTM, Inc. Delaware Sentani Trading Ltd. Hong Kong Shoetrader, Inc. Pennsylvania Sierra Nevada Factoring, Inc. Nevada Spirit of America, Inc. Delaware Spirit of America National Bank Ohio White Marsh Distribution, LLC Maryland Winks Lane, Inc. Pennsylvania Yardarm Trading Ltd. Hong Kong 2192 Other companies(1) Various Consists primarily of consolidated wholly-owned subsidiary companies that have done, are doing, or will be doing business as retail women’s apparel stores under our Fashion Bug, Fashion Bug Plus, Catherines, Lane Bryant, Lane Bryant Outlet, Petite Sophisticate, and Petite Sophisticate Outlet brand names.
